
	

114 HR 30 : Save American Workers Act of 2015
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 30
		IN THE SENATE OF THE UNITED STATES
		January 9, 2015ReceivedJanuary 12, 2015Read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to repeal the 30-hour threshold for classification as a
			 full-time employee for purposes of the employer mandate in the Patient
			 Protection and Affordable Care Act and replace it with 40 hours.
	
	
 1.Short titleThis Act may be cited as the Save American Workers Act of 2015. 2.Repeal of 30-hour threshold for classification as full-time employee for purposes of the employer mandate in the Patient Protection and Affordable Care Act and replacement with 40 hours (a)Full-Time equivalentsParagraph (2) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—
 (1)by repealing subparagraph (E), and (2)by inserting after subparagraph (D) the following new subparagraph:
					
 (E)Full-time equivalents treated as full-time employeesSolely for purposes of determining whether an employer is an applicable large employer under this paragraph, an employer shall, in addition to the number of full-time employees for any month otherwise determined, include for such month a number of full-time employees determined by dividing the aggregate number of hours of service of employees who are not full-time employees for the month by 174..
 (b)Full-Time employeesParagraph (4) of section 4980H(c) of the Internal Revenue Code of 1986 is amended— (1)by repealing subparagraph (A), and
 (2)by inserting before subparagraph (B) the following new subparagraph:  (A)In generalThe term full-time employee means, with respect to any month, an employee who is employed on average at least 40 hours of service per week..
 (c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013. 3.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
		
	Passed the House of Representatives January 8, 2015.Karen L. Haas,Clerk
